UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6189



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

TERRY CHARLIE SALTZ,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-94-64-P, CA-95-430-3-P)


Submitted:   September 20, 1996           Decided:   October 3, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Terry Charlie Saltz, Appellant Pro Se. Kenneth Davis Bell, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his motion filed under 28 U.S.C. § 2255 (1994), as amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the record and the

district court's opinion and find no reversible error. Appellant

failed to provide a transcript of the Fed. R. Crim. P. 11 hearing.

See Fed. R. App. P. 10(b)(2); Powell v. Estelle, 959 F.2d 22, 26

(5th Cir.), cert. denied, 506 U.S. 1025 (1992). Moreover, Appellant

has failed to state a substantial claim justifying preparation of

a transcript at government expense. 28 U.S.C. § 753(f) (1994). Con-

sequently, we affirm the district court's order. We dispense with
oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2